Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  in line 2, limitation “for connecting the shower head main body” should be changed to -- for connecting to the shower head main body --.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform locking mechanism in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Page 9 of the specification indicates the locking mechanism includes a fixing base, handle, a torsion spring, and a button. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong (US 20020113145).
Re claim 1, Wong discloses a direction-adjustable shower head fixing structure (figs. 1-2 and 38), comprising a shower head main body (4) and a connecting seat (cylindrical part of 14), the shower head main body being movably connected to the connecting seat (14) through a connecting structure (ball shown on 14), the connecting structure comprising a ball joint (ball tip shown on 14) fixed to the connecting seat and a locking mechanism (16, 20, 448 holds onto the ball, 16, 20 and 448 together is considered equivalent to the disclosed “locking mechanism” since it is has the structure capable of performing the recited function; see fig. 38) disposed in the shower head main body for holding or releasing the ball joint (removal of 448 can release the ball joint on 14).

Re claim 2, Wong discloses the connecting seat has a connecting end (neck adjacent the ball tip on 14) for connecting the shower head main body, the ball joint (ball tip on 14) of the connecting structure is fixedly connected to the connecting end (neck adjacent the ball tip on 14), a ball head (ball of the ball tip) of the ball joint extends out of the connecting end (neck), and a top of the shower head main body has an opening (74) through which the ball head of the ball joint passes (see fig. 38).

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thong (US 20050263617).
Re claim 1, Thong discloses a direction-adjustable shower head fixing structure (figs. 2, 5), comprising a shower head main body (50, 70) and a connecting seat (cylindrical part of 55), the shower head main body being movably connected to the connecting seat (cylindrical part of 55) through a connecting structure (ball shown on 55), the connecting structure comprising a ball joint (ball tip shown on 55) fixed to the connecting seat (cylindrical part of 55) and a locking mechanism (60, 65, 45 hold onto the ball, which are considered equivalent to the disclosed “locking mechanism” since it is has the structure capable of performing the recited function; see fig. 5) disposed in the shower head main body (50, 70) for holding or releasing the ball joint (removal of 45 can release the ball joint on 55).

Re claim 2, Thong discloses the connecting seat has a connecting end (neck adjacent the ball tip on 55) for connecting the shower head main body (50, 70), the ball joint (ball tip on 55) of the connecting structure is fixedly connected to the connecting end (neck adjacent the ball tip on 55), a ball head (ball of the ball tip) of the ball joint extends out of the connecting end (neck adjacent the ball tip on 55), and a top of the shower head main body has an opening (opening between 60 and 65) through which the ball head of the ball joint passes (see fig. 5).

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the most relevant prior arts, including Wong (US 20020113145), Thong (US 20050263617), Lin (US 20200156090), and Clayton (US 20070253764), disclose various features of the claimed shower head but fails to teach the combined features of the locking mechanism in the shower head assembly defined claim 3. Claims 4-10 include all limitations of claim 3 and therefore are also found allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752